Case 2:20-cv-02151-PKH Document 23              Filed 05/03/21 Page 1 of 1 PageID #: 2125




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

TRACY HOLLIS                                                                      PLAINTIFF

v.                                  No. 2:20-CV-02151

ANDREW SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                        JUDGMENT

       Pursuant to the order entered in this case on this date, this case is REMANDED to the

Commissioner for further consideration pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ADJUDGED this 3rd day of May, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
